                                                                                                                                                            ~:::> ,,.,,."\
AO 2458 (Rev. 02/08/20 I 9) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of   1,,:t./

                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November I, 1987)
                                                       V.

                             Lorenzo Morales-Camacho                                    Case Number: 2:19-mj-12010




REGISTRATION NO. 82798298
                                                                                                        DEC 3 0 2019
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                     .   .,... ,,, '. . s:: .. .," -. u
                                                                  ISOU,,,LR-l RL11.t,fl \;;;, " ' "
                                                                                                      .. ffJfU'lf'        1
                                                                                                                   1
 D was found guilty to count(s)                                                                                   ··
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                 Nature of Offense                                                        Count Number(s)
8:1325                                          ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count( s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                          TIME SERVED       •
                                                         •. i
                                                           ~ ~ \
                                                                                           1c:··-r
                                                                                          days
                                                                                    I
                                                                                    l
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, December 30, 2019
                                                ·,                              Date of Imposition of Sentence
             \<~
              1l "1 1               ' ( _,· ~\
                                                                                ~~~)
                         ~       .·• · 1
                    \                           ✓..
                    \            i ·.·, .
                                ~-' \i          ·1
                                                      \'·\
                                                      (~
                                                             •


Received I
              \
                        \D},}}l; \ \\})                      V
              DUSM                                                                EZM(
                                                                                HOORABLE RUTR~
                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                               2:19-mj-12010
